Citation Nr: 9904623	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  95-40 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lower back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from October 1971 
to October 1978.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in St. Petersburg, Florida, that 
determined that the appellant had not submitted new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for a back disorder.  After 
consideration of additional evidence, the RO indicated in a 
January 1997 supplemental statement of the case that new and 
material evidence had been submitted to reopen the 
appellant's claim; however, service connection remained 
denied for a back disorder.  Upon reviewing the claim, the 
Board, in June 1997, remanded the claim for additional 
development.

After developing additional evidence in this case, the Board, 
in accordance with Thurber v. Brown, 5 Vet. App. 119 (1993), 
informed the appellant's representative in a December 1998 
letter of the additional evidence developed, and provided an 
opportunity to respond.  The representative subsequently 
submitted a response that has been included in the claims 
folder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  While in service, the veteran complained of and was 
treated for lower back pain.

3.  The veteran received treatment for low back pain after 
his release from active duty.

4.  A medical specialist has etiologically linked the 
veteran's current back disorder with the back condition he 
suffered from while he was in the US Air Force.


CONCLUSION OF LAW

The veteran's lower back disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran enlisted in the US Air Force in 1971.  When he 
entered the service he underwent a physical examination that 
revealed no complaints, manifestations, or findings of a 
lower back disability, disorder, or condition.  In July 1972 
the appellant was involved in a motorcycle accident but no 
complaints about his back were made when he received 
treatment for superficial abrasions.  However, later in the 
year, he received treatment for lower back pain - he 
attributed the condition to his motorcycle accident.  An 
October 1972 radiographic report revealed bilateral 
spondylolysis with no spondylolisthesis.  Although the 
veteran sought treatment in November 1972 for low back pain, 
the rest of the service medical records are negative for any 
further treatment or complaints of a back injury.

After the veteran's discharge in 1978, he was seen at a VA 
medical center for complaints of lower back pain.  The 
physical examination of the area noted pain in the thoracic 
area of the spine and an x-ray film of the area showed no 
evidence of a recent or old injury of the thoracic and lumbar 
segments of the spine.  However, unilateral spondylolysis at 
L5, with no evidence of spondylolisthesis, was reported.

In 1982 the veteran submitted a claim for entitlement to 
service connection for a low back condition.  Although the RO 
conceded that the veteran was then currently suffering from 
lower back pain, it further concluded that his back 
disability could not be associated with the pain he 
complained of while he was in service.  Thus, service 
connection was denied.  VA Form 21-6796, Rating Decision, May 
18, 1982.

Thirteen years later, the veteran sought to reopen his claim.  
To support his claim, the veteran submitted private medical 
records along with additional records from the local VA 
medical center.  Upon reviewing the evidence, the RO 
determined that new and material evidence sufficient to 
reopen the claim had not been presented, and the veteran 
appealed that decision.  After consideration of additional 
evidence, the RO, in a January 1997 Supplemental Statement of 
the Case, concluded that new and material evidence had been 
presented sufficient to reopen the veteran's claim for 
entitlement to service connection for a lower back condition.  
However, the RO also ruled that the evidence did not support 
the veteran's claim, and the claim was forwarded to the Board 
for review.

When a claim comes before the Board, a determination must be 
made as to whether the veteran has presented a well-grounded 
claim.  A well-grounded claims requires more than mere 
allegations; it must be plausible and with merit.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  For a claim to be well-grounded, there 
must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In this regard, an independent medical opinion has suggested 
that the lower back disability the veteran now suffers 
therefrom may be related to the back condition he experienced 
while in the US Air Force.  Pursuant to analysis provided in 
Caluza, the veteran has presented a well-grounded claim.  
Additionally, the facts relevant to this appeal have been 
properly developed and the obligation of the Department of 
Veterans Affairs (VA) to assist the veteran in the 
development of his claim has been satisfied.  Id.

Under 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1998), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service-connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998).  

After reviewing the claims folder, the Board referred the 
issue to Dr. Lawrence X. Webb, a member of the Orthopaedic 
Surgery and Rehabilitation Unit at the School of Medicine 
(the Bowman Gray Campus), of Wake Forest University.  Dr. 
Webb was asked to discuss the etiology of the veteran's 
current disability and its relationship to the lower back 
pain he complained thereof while he was in the military.  The 
response received is listed below:

I am in receipt of the records . . . and 
am aware of the questions that the board 
would like for me to address:  i.e., can 
the veteran's current lower back 
disability be etiologically linked with 
the accident that he suffered in 1972?

The answer to this question is that yes, 
it could be etiologically be linked to 
the accident that he suffered in 1972 as 
the record fails to indicate any 
complaint of back pain prior to that 
accident.  The difficulty is that it 
appears that this record only goes as far 
back as when this patient enlisted which 
was in 1971.  In support of this link are 
his initial report of medical history and 
report of medical examination dated 28 
July 1971 which show no history of 
recurrent back pain and normal findings 
on examination with respect to his spine 
as well as his lower extremities.

Although the veteran particpat[ed] in 
various physical events while he was in 
service, would such participat[ion] 
indicate that the veteran only incurred 
an acute vs. chronic injury to the back?

The answer to this question is not 
necessarily.  Patients with chronic lower 
back pain can be active and participate 
in exercise, oftentimes this is helpful 
in allowing these patients to manage 
their back pain.  Additionally those with 
chronic back pain often have pain which 
waxes and wanes in symptom severity from 
month to month.

Is there is [sic] any post service 
medical evidence that would dissociate 
the veteran's current condition from his 
military service?

This gentleman was discharged from the 
service in 1978.  He was seen on two 
occasions, at least according to the 
records, subsequently; i.e., April 6, 
1982 as well as on May 4, 1982 and on 
both occasions complained of back pain.  
There were no other clinical visits seen 
in the records.  I do not think there is 
evidence, therefore, to dissociate the 
veteran's current condition from his 
military service.

Letter from Dr. Lawrence X. Webb, December 14, 1998.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In this situation, an 
independent medical examiner has issued an opinion that 
etiologically links the veteran's current back disability 
with the manifestations and symptoms he complained thereof 
while he was in service.  Since there is no medical evidence 
rebutting said conclusion, it is the decision of the Board 
that the evidence supports the veteran's claim.  Entitlement 
to service connection for a lower back disability is granted.  


ORDER

Service connection for a lower back disability is granted.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

